Citation Nr: 1533314	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-11 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to increases in the ratings for diabetes mellitus with erectile dysfunction and cataracts (currently rated 20% prior to March 25, 2009, and 40% from that date).

2.  Entitlement to increases in the ratings for bilateral hearing loss (currently rated 0% prior to October 28, 2013, and 10% from that date).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1958 to June 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  A July 2009 rating decision increased the rating for diabetes mellitus to 40%, effective March 25, 2009.  In August 2013, these matters were remanded for development (by a Veterans Law Judge other than the undersigned).  A November 2013 rating decision increased the rating for bilateral hearing loss to 10%, effective October 28, 2013.  The Veteran has not expressed satisfaction with either determination.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, the issues are characterized to reflect that "staged" ratings are assigned for each disability, and that all stages are on appeal.  The case is now assigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 25, 2009, the Veteran's diabetes mellitus is not shown to have required the regulation of activities.

2.  As of March 25, 2009, the Veteran's diabetes mellitus is shown to have required insulin, a restricted diet, and regulation of activities, but is not shown to have been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

3.  Prior to October 28, 2013, the Veteran's hearing acuity was not shown to have been worse than Level II in the right ear or Level IV hearing in the left ear; from that date, his hearing acuity is not shown to have been worse than Level III in the right ear or Level IV in the left ear.
CONCLUSIONS OF LAW

1. Prior to March 25, 2009, the criteria for a rating in excess of 20% for service-connected diabetes mellitus were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (Code) 7913 (2014).
 
2. As of March 25, 2009, the criteria for a rating in excess of 40% for service-connected diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (Code) 7913 (2014).

3.  Prior to October 28, 2013, the criteria for a rating in excess of 0% for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).

4.  As of October 28, 2013, the criteria for a rating in excess of 10% for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The Veteran was advised of VA's duties to notify and assist in the development of his claim in a June 2006 letter, which explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent VA and private treatment records have been secured.  The RO arranged for VA audiological and diabetes examinations in December 2006 and October 2013, VA eye examinations in December 2006, November 2008, and November 2013, a general medical examination in December 2006, and genitourinary/male reproductive examinations in December 2006 and October 2013.  The examiners elicited a history from the Veteran and the examinations included all findings needed for a proper adjudication of these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt is to be given to the claimant. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the RO has already staged the ratings for the Veteran's diabetes mellitus and bilateral hearing loss; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings.  

Increased Ratings for Diabetes Mellitus

The Veteran's diabetes mellitus has been rated as 20% disabling prior to March 25, 2009, and 40% thereafter under 38 C.F.R. § 4.119, Code 7913.  

Code 7913 provides for a 20% rating where diabetes management requires insulin and a restricted diet, or hypoglycemic agents and restricted diet.  A 40% rating is warranted where diabetes management requires insulin, restricted diet, and regulation of activities.  A 60% rating is warranted where diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100% rating is warranted where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913.

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913).

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive (i.e., each level of increase in the rating requires additional criteria to those for the lower rating which must be met to warrant an increase).  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  What distinguishes the rating criteria for a 20% rating from those required for a 40% rating is that the Veteran must require regulation of activities in addition to insulin and restricted diet to manage his diabetes.  Similarly, because of this conjunctive structuring, if the Veteran does not meet the criteria for a higher 40% rating prior to March 25, 2009, or for a higher 60% rating thereafter, entitlement to any higher ratings under Code 7913 is inherently precluded. 

Any compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100% evaluation. Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119.  

As the Veteran's current ratings for diabetes also include consideration of the noncompensable ratings for the associated erectile dysfunction and cataracts, the Board will also address ratings for such disabilities.

The rating schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, i.e., the inability to maintain an erection) specifically.  Instead, such impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ under 38 U.S.C.A. § 1114(k). The Veteran is in receipt of SMC for loss of use of a creative organ.

Additionally, the rating schedule provides that if there is deformity of the penis associated with erectile dysfunction, such impairment warrants a 20% evaluation. 38 C.F.R. § 4.115b, Code 7522. In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The RO has rated the Veteran's visual disturbances as noncompensable under Code 7913.  The Board will consider Code 6006, retinopathy or maculopathy, and Code 6027, cataract.  Under the general rating formula for Codes 6000 through 6009, found at 38 C.F.R. § 4.79, retinopathy is to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  Because incapacitating episodes are not shown, the disability must be evaluated on the basis of visual impairment due to diabetes.  Under Code 6027 (cataract, postoperative) if a replacement lens is present (pseudophakia), evaluate based on visual impairment. 

In June 2006 correspondence, the Veteran's treating physician reported that the Veteran has non-insulin dependent diabetes and that he has had worsening disease load, requiring more medication for diabetes and for erectile dysfunction.

On December 2006 VA diabetes examination, the Veteran reported being diagnosed with diabetes in 1995.  He was treated initially with pills and was then prescribed Metformin and Glyburide.  He denied ketoacidosis, hospitalizations, eye trouble, or tingling, numbness, or burning of his feet.  He was on a low carbohydrate, low sugar diet and exercised regularly.  He saw his doctor every six months.  He was considered to be non-insulin dependent, but with poorly controlled diabetes; complications included peripheral neuropathy and erectile dysfunction.

On December 2006 genitourinary examination, the Veteran denied frequent urination but reported some incontinence, with dribbling of urine and his pants becoming wet regularly.  He reported being unable to have sex for three years.  He denied any hospitalizations for urinary tract disease and denied treatment for malignancy.  He also denied catheterizations, dilations, and drainage procedures.  On physical examination, his penis was not deformed and his testicles, epididymides, and spermatic cords were ok.  There was no genitourinary disease, testicular atrophy, or fistula.  Erectile dysfunction was diagnosed and was considered to be significantly worse compared to a prior examination in June 2002.

December 2007 and June and August 2008 VA treatment records note that the Veteran's diabetes was not well controlled but that he refused to go on insulin. A November 2008 VA treatment record notes that the Veteran was prescribed a sliding scale of regular insulin.

A November 2008 VA clinic note records the Veteran's complaint of a decrease in distance vision.  Diabetes without retinopathy in either eye was diagnosed; visually significant cataracts and presumed ocular histoplasmosis in both eyes were also diagnosed.

A March 25, 2009, VA treatment record provides that the Veteran had been on a restricted diet for over a year due to his diabetes, was placed on insulin in November 2008, and is to avoid strenuous activities.

In November 2009, the Veteran's vision was 20/30 in the right eye and 20/25 in the left eye.  His visual fields were full to finger counting in both eyes. Slit lamp examination showed eye lid thickening and trace conjunctiva injection in both eyes.  Diabetes without retinopathy, visually significant cataracts, ocular histoplasmosis without macular involvement, and refractive error in both eyes were diagnosed. 

In April 2010, the Veteran had a phacoemulsification with posterior chamber intraocular implant to address the cataract in his right eye; according to a May 2010 VA eye clinic treatment record, his uncorrected vision was 20/20 in the right eye.  In May 2010, the same procedure was performed for the left eye; according to a May 2010 post-operative note, his right eye had 20/20 uncorrected vision and his left eye had 20/40 uncorrected vision.  

During January 2011 VA treatment, the Veteran denied any hypoglycemia, fever, chills, chest pain, or shortness of breath. He had been following his diet and his blood sugar was stable.

During April 2012 VA treatment, he reported very rare hypoglycemia and stated he was doing very well with his diabetes.

On October 2013 VA diabetes examination, it was noted that the Veteran had been prescribed an oral hypoglycemic agent and insulin, with more than one injection per day.  Regulation of activities was not required as part of medical management.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month; no episode required hospitalizations over the last 12 months.  There was no progressive unintentional weight loss or loss of strength attributable to diabetes.  Diabetic peripheral neuropathy and erectile dysfunction were noted as complications of diabetes.

On October 2013 VA male reproductive system examination, erectile dysfunction and prostate hypertrophy were diagnosed.  He described a gradual onset of erectile dysfunction and stated that he is completely unable to get an erection.  He does not take continuous medications for these conditions.  He denied having had an orchiectomy.  He does have a voiding dysfunction, which causes urine leakage but does not require the wearing of absorbent materials or use of an appliance; it also causes increased urinary frequency and signs or symptoms of obstructed voiding.  The examiner determined that the Veteran's voiding dysfunction is likely related to his prostate hypertrophy.  

With respect to erectile dysfunction, the Veteran is unable to achieve an erection sufficient for penetration and ejaculation, with or without medication. He does not have retrograde ejaculation, or a history of chronic epididymitis, epididymo-orchitis or prostatitis.  On physical examination, his penis, testes, and epididymis were normal; his prostate was not examined. There were no benign or malignant neoplasm or metastases related to his diagnoses.

On November 2013 VA eye examination, bilateral ocular histoplasmosis syndrome, pseudophakia, bilateral cataracts, and type 2 diabetes without retinopathy were diagnosed.  His uncorrected distance vision was 20/40 or better in both eyes; uncorrected near vision was 20/100 in both eyes; corrected distance vision was 20/40 or better in both eyes and corrected near vision was 20/40 or better in both eyes.  His pupils were round and reactive to light and no afferent pupillary defect was present.  Slit lamp and external eye examination was essentially normal, except for a posterior chamber intraocular lens implant in each eye.  Internal eye examination (fundus) was abnormal, with peripapillary atrophy of the optic disc in each eye and occasional punched out chorioretinal lesion in each eye.  He did not have loss of a visual field.  He did not have an astigmatism, diplopia, anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  

Cataracts in both eyes were removed, and replacement intraocular lens were noted.  There was no decrease in visual acuity or other visual impairment noted as due to cataracts.  The examiner noted that the Veteran does not have cataracts in either eye, only a history of such that has been revised surgically.  The resulting surgery was noted to have resulted in uncorrected visual acuity superior to that prior to the onset of cataracts.  There was also no diabetic retinopathy or other disease associated with his diabetes.

Applying the schedular criteria to the facts presented, the Board finds that there is no evidence showing that the Veteran's diabetes symptoms warrants a rating in excess of 20% prior to March 25, 2009, or in excess of 40% from that date.

Prior to March 25, 2009, the pertinent evidence in this case shows that the Veteran required medication and a restricted diet for management of his diabetes mellitus, but no regulation of activities.  The record shows that the Veteran was initially prescribed oral hypoglycemic agents prior to November 2008 and insulin thereafter.  A March 2009 treatment report also noted that he has been on a restricted diet for over a year due to his diabetes.  The evidence does not show that the Veteran's diabetes mellitus requires regulation of activities prior to March 25, 2009, as he had not been "prescribed or advised to avoid strenuous occupational and recreational activities" as part of the medical management of his diabetes.   To meet the criteria for a 40% rating under Code 7913, his diabetes mellitus must require regulation of activities.  

The Board has considered the statements of the Veteran regarding regulation of activities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether or not his diabetes mellitus requires prescribed or advised avoidance of strenuous occupational and recreational activities, is a medical question requiring medical expertise.  The competent evidence that directly addresses this matter includes the VA treatment records and examinations which show that the regulation of activities was not required until March 25, 2009.  Accordingly, as the evidence does not show that, at any time prior to March 25, 2009, the Veteran's diabetes required regulation of activities, the criteria for a 40% rating for diabetes are neither satisfied nor approximated, and such rating is not warranted during this period.  See 38 C.F.R. § 4.7.

From March 25, 2009, the preponderance of the evidence is against a finding that the requirements for a rating in excess of 40% were met.  There is no evidence, and the Veteran does not assert, that he has been hospitalized for ketoacidosis or hypoglycemic reactions, that he requires twice a month visits to a diabetic care provider, and that he experiences complications that would not be compensable if separately evaluated.  In fact, the regular treatment records do not show such symptoms and several specifically note "no hypoglycemic episodes."  Additionally, on October 2013 VA diabetes examination, it was determined that the regulation of activities was not required as part of medical management.  Thus, the Board finds that the schedular criteria for a disability rating of the next higher rating of 60% for diabetes mellitus have not been met.  In view of the fact that the 60% criteria have not been met, the additional requirements for the assignment of a 100% rating are clearly not for assignment in this case.

As discussed above, the Veteran's current ratings for diabetes also include consideration of the noncompensable ratings for the associated erectile dysfunction and cataracts.  A March 2007 rating decision confirmed the 20% rating for diabetes and considered erectile dysfunction to be a noncompensable complication of such because the criteria for a compensable rating were not met; SMC was also awarded for loss of use of a creative organ.  A February 2009 rating decision granted service connection for cataracts and assigned a noncompensable rating because the criteria for a compensable rating were not met.

Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Veteran was found to have no penile deformity on the December 2006 and October 2013 VA examinations, there is no other medical evidence of penile deformity, and the Veteran has not alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly rated as noncompensable under the schedular criteria. 

Turning to the evaluation of visual disturbances, there is no evidence, and the Veteran does not assert, that he has diabetic retinopathy in either eye.  The evidence shows he is postoperative cataract removal, with intraocular replacement lens.  The diagnoses were presumed ocular histoplasmosis, refractive error, and pseudophakia in both eyes.  

According to the rating schedule, visual acuity is rated on the basis of corrected distance vision. 38 C.F.R. § 4.76.  On November 2008 VA examination, the Veteran's corrected distance vision was 20/25 in the right eye and 20/30 in the left eye.  According to a November 2009 VA treatment record, his vision was 20/30 in the right eye and 20/25 in the left eye.  Post-cataract surgery, his vision was 20/20 in the right eye and 20/40 in the left eye.  On November 2013 VA examination, his corrected vision was 20/40 or better in each eye.  Under Code 6027, this warrants a 0% rating.  Thus, a noncompensable rating is assigned for visual disturbances.

The Board concludes that the preponderance of the evidence is against the claim for a rating higher than 20% prior to March 25, 2009, and a rating higher than 40% thereafter, for the service-connected diabetes mellitus, type 2, with erectile dysfunction and cataracts. Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Bilateral Hearing Loss

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.   

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

On December 2006 VA audiological examination, puretone thresholds were:


1000
2000
3000
4000
R
40
55
60
65
L
40
55
70
75

The average puretone thresholds were 55 decibels for the right ear, and 60 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88% in the right ear and 80% in the left ear. 

On October 2013 VA audiological examination, puretone thresholds were:


1000
2000
3000
4000
R
45
60
70
80
L
50
60
75
90

The average puretone thresholds were 64 decibels for the right ear, and 69 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88% in the right ear and 80% in the left ear. 

Based on the evidence of record that is deemed reliable, there is no audiometry showing a hearing impairment warranting a compensable rating prior to October 28, 2013, or a rating in excess of 10% from that date.  The December 2006 VA examination found Level II hearing in the right ear and Level IV hearing in the left ear (which levels under 38 C.F.R. § 4.85, Table VII warrant a 0% rating under Code 6100).  The October 2013 VA examination found Level III hearing in the right ear and Level IV hearing in the left (which levels under Table VII warrant a 10% rating under Code 6100).  Neither report provides a basis for assigning any increased disability rating; neither reflects an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIa. The Board finds the examinations cumulatively adequate for rating purposes and persuasive evidence in the matter.

The Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0% rating prior to October 28, 2013, and a 10% rating thereafter.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the functional impairment is as the Veteran describes.  However, such impairment is contemplated by the ratings now assigned.  

Additional Considerations

The Board has also considered whether these matters should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown for each disability and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Additionally, there is also no evidence (or allegation) that the Veteran's service-connected diabetes and bilateral hearing loss render him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for diabetes mellitus with erectile dysfunction and cataracts in excess of 20% (prior to March 25, 2009) and/or in excess of 40% (from that date) are denied.

Ratings for bilateral hearing loss in excess of 0% (prior to October 28, 2013) and/or in excess of 10% (from that date) are denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


